DETAILED ACTION
Election/Restrictions
Election was made without traverse in the reply filed on 1/21/19.  Applicant's election without traverse of Claims 1-17 in the reply filed on 1/21/19 is acknowledged.  Accordingly, Claims 18-20 have been cancelled.

Continuing Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/21 has been entered.

Allowable Subject Matter
Claims 1-4, 6-17 and 21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Logue et al. (Logue; US 2015/0097689) discloses a home safety automation system (Fig 1) comprising:  a computing management system including a computer processor, and a computer readable storage medium configured to run embedded software and cloud server the smart-home environment includes a plurality of devices, including intelligent, multi-sensing, network-connected devices, that can integrate seamlessly with each other and with a central server or a cloud-computing system); a detection device (400 of Figs 4A, 4B) adapted to detect a hazard condition and output an associated hazard condition detected signal to the computing management system ([0043] smart hazard detector 104 may detect the presence of a hazardous substance or a substance indicative of a hazardous substance (e.g., smoke, fire, or carbon monoxide)); and a condition deterrence device ([0059] for example the central server) configured to accept an electrical command signal from the computing management system associated with the hazard condition detected signal and to control an appliance to at least reduce risk presented by the hazard condition ([0059] indicates exit routes in the smart-home environment… turns on nightlights along the exit routes from the occupied rooms so as to provide emergency exit lighting).  Logue teaches at least one ancillary alert device including lighting configured to accept respective electrical command signals from the computing management system associated with the hazard condition detected signal to assist in home evacuation ([0059] for instance the lamps that are powered by wall plugs, read on ancillary (supplementary) alert device); and the condition deterrence device configured to accept respective electrical command signals from the computing management system associated with the hazard condition detected signal and to control the appliance (nightlight) as a result of the detected hazard condition to at least reduce risk presented by the hazard condition and assist in home evacuation ([0059]).
Walker (US 7,391,319) discloses a wireless fire alarm door unlocking system including a remote alarm panel interface to receive information from a central alarm panel interface over an RF channel. The central alarm panel interface monitors an output from an alarm control panel 
While Logue and Walker disclose hazard detection systems with lighting devices to assist in evacuations during a fire, the prior art of record fails to teach or render obvious, alone or in combination, the unique system wherein a computing management system is configured to track and associate, in accordance with an associated hazard condition detected signal output by a detection device, the location and propagation path of a hazard condition and control the lighting of an ancillary device and Docket No.:282039US02 (U300631US2)an appliance associated with a condition deterrence device to assist in home evacuation without user intervention; and, to track and associate the location and propagation path of the hazard condition with a map of an occupiable structure in real time, as detailed in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685